               Case 2:19-cr-00014-MCE Document 151 Filed 04/01/21 Page 1 of 2


 1 KYLE R. KNAPP
   Attorney at Law
 2 California State Bar No. 166597
   916 2ND Street, 2nd Floor
 3 Sacramento, CA 95814
   Telephone:(916) 441-4717
 4

 5 Attorney for ROSE MARIE SEGALE

 6

 7
                                       UNITED STATES DISTRICT COURT
 8
                                     EASTERN DISTRICT OF CALIFORNIA
 9
10 UNITED STATES OF AMERICA,                         )   CASE NO. 19-CR-00014-MCE
                                                     )
11                                  Plaintiff,       )
                                                     )   STIPULATION AND ORDER TO
12                                                   )   CONTINUE JUDGEMENT AND SENTENCING
     v.                                              )
13                                                   )
                                                     )
14 ROSE MARIE SEGALE,                                )
                                                     )
15                                  Defendant.       )
                                                     )
16 __________________________________                )

17

18
            IT IS HEREBY STIPULATED by and between the parties hereto through their respective
19
     counsel, Mira Chernick, Assistant United States Attorney, attorney for plaintiff; Kyle Knapp, attorney for
20
     defendant, Rose Marie Segale, that the previously scheduled sentencing date of April 1, 2021, be vacated
21
     and the matter set for sentencing on April 8, 2021 at 10:00am.
22
            This continuance is requested to allow counsel additional time to provide materials to probation,
23
     for defendant to retrieve records documenting diagnostic tests and to research several issues in order to
24
     address the guideline analysis. Defense counsel also has a witness representation matter on April 1,
25
     2021. I have contacted Ms. Chernick and Ms. Modica and they have no objection to the additional time
26
     needed to finalize this case. In addition, counsel seeks, if possible, to have the hearing live and not via
27
     video-conference or Zoom call. If that cannot be avoided, there are logistics that need to be resolved with
28
     defendant’s family to do it via Zoom.
               Case 2:19-cr-00014-MCE Document 151 Filed 04/01/21 Page 2 of 2


 1
            In light of the above request the following revised sentencing schedule is requested - Judgement
 2
     and Sentencing – April 8, 2021 and Sentencing Memorandums due April 1, 2021. The final PSR has
 3
     been filed.
 4

 5 Dated: March 24, 2021                                        Respectfully submitted.

 6
                                                                  /s/ Kyle R. Knapp
 7                                                              Kyle R. Knapp
                                                                Attorney for Defendant, Rose Marie Segale
 8

 9 Dated: March 24, 2021                                        Respectfully submitted.
10
                                                                  /s/ Mira Chernick
11                                                              Mira Chernick
                                                                Assistant U.S. Attorney
12                                                              Attorney for Plaintiff

13
            IT IS SO ORDERED.
14
     Dated: March 31, 2021
15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                         2                                 19-CR-00014-MCE
